          Case 1:17-cv-00747-LM Document 151 Filed 08/13/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE


D’Pergo Custom Guitars, Inc.,          )
                                       )
               Plaintiff,              )
v.                                     )     Civil Action No. 1:17-CV-000747-LM
                                       )
                                       )
                                       )
Sweetwater Sound, Inc.,                )
                                       )
               Defendant.              )


     NOTICE OF WITHDRAWAL OF APPEARANCES OF BRENDAN M. SHORTELL
     AND GARY E. LAMBERT AS ATTORNEY FOR PLAINTIFF D’PERGO CUSTOM
                              GUITARS, INC.

        Pursuant to LR 83.6(d), the undersigned attorneys, Gary E. Lambert and Brendan M.

Shortell of Lambert Shortell & Connaughton, hereby notifies the Court, their client, and counsel

that the firm and its associated attorneys withdraw their appearances for plaintiff D’Pergo Custom

Guitars, Inc.. D’Pergo will continue to be represented by Robert Allen, Esq. and Thomas Patrick

Burke, Jr., Esq. of Pierce Bainbridge, and James Steiner, Esq. of Steiner Law Office, LLC.



Date: August 13, 2020                               Respectfully Submitted,
                                                    Attorneys for Plaintiff


        By: /s/ Brendan M. Shortell                         By: /s/ Gary E. Lambert
        Brendan M. Shortell (BBO# 675851)                   Gary E. Lambert
        Gary E. Lambert                                     N.H. Bar No.: 16245
        N.H. Bar No.: 16245                                 Lambert Shortell & Connaughton
        Lambert Shortell & Connaughton                      92 State Street, Suite 200
        92 State Street, Suite 200                          Boston, MA 02109
        Boston, MA 02109                                    Telephone: 617.720.0091
        Telephone: 617.720.0091                             Facsimile: 617.7206307
        Facsimile: 617.7206307                              lambert@lambertpatentlaw.com
        shortell@lambertpatentlaw.com
        Case 1:17-cv-00747-LM Document 151 Filed 08/13/20 Page 2 of 2




                              CERTIFICATE OF SERVICE


      I hereby certify I this day served a copy of the foregoing pleading on counsel of record by
ECF notification; and on D’Pergo Custom Guitars, Inc. by email to its President, Stefan
Dapergolas at stefan@dpergo.com.
                                                   /s/ Gary E. Lambert
